Title: John André’s Statement, 29 September 1780
From: André, John
To: 


                        
                            
                                29 September 1780
                            
                        
                        On the 20th of Sept. I left New York to get on board the Vulture in order as I thought to meet General
                            Arnold there in the night. No boat however came off and I waited on board until the night of the 21st. During the day a
                            flag of Truce was sent from the Vulture to complain of the Violation of a military rule in the Instance of a boat having
                            been decoy’d on Shore by a Flag and fired upon. The Letter was address’d to General Arnold Signed by Captain Sutherland,
                            but written in my hand & countersigned "J. Anderson Secry" its intent was to indicate my presence on board the
                            Vulture. In the night of the 21st a boat wth Mr  and two hands came
                            on board in Order to fetch Mr Anderson on Shore & if too late to bring me back to lodge me until the next night in
                            a place of Safety. I went into the boat, landed and spoke with Arnold, I got on horseback with him to proceed to  House and on the Way passed a Guard I did not expect to See, having
                            S.H. Clintons directions not to go within an Enemy post or to quit my own dress. In the Morning A. quitted in having
                            himself made me put the Papers I bore between my Stockings & Feet, whilst he did it he
                            express’d a wish in Case of any Accident befalling me, that they Should be destroy’d which I said of course woud be the
                            Case as when I went into the boat I should have them tied about with a String and a Stone. Before We parted Some Mention
                            had been made of my crossing the River and going by another route but I objected much against it and thought it was
                            settled that in the Way I came I was also to return.  to my great
                            mortification persisted in his determination of carrying me by the other route and at the decline, of the Sun I sat out on
                            horseback pass’d Kings Ferry, & came to Crumpond where a party of militia stopped us and advised we should remain.
                            In the morning I came with  as far as within two miles and a half of
                            Pines-Bridge where he Said he must part with me as the Cow Boys infested the Road thenceforward. I was now near 30 Miles
                            from Kings bridge and left to the Chance of passing that Space undiscoverd. I got to the neighbourhood of Terry Town which
                            was far beyond the points describ’d as dangerous when I was taken by three Volunteers who not satisfied with my pass
                            ruffled me and finding papers Made me a Prisoner. I have omittd mentioning that when I found myself within an Enemys posts
                            I chang’d my dress.

                    